Citation Nr: 0506526	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
obsessive-compulsive disorder, bulimia nervosa and borderline 
personality disorder.  

2.  Entitlement to an increased evaluation for urethritis, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1981 
to October 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota.  

In November 2000, the Board denied the veteran's claim of 
entitlement to service connection for bipolar disorder, 
obsessive-compulsive disorder, bulimia nervosa and borderline 
personality disorder.  The Board also denied an increased 
evaluation for urethritis beyond 20 percent.  The veteran 
appealed the denial to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") and in an Order 
dated in December 2001, the Court vacated the Board decision 
and remanded the claim to the Board for further action.  

In October 2002, the Board denied the veteran's claim for 
service connection for bipolar disorder, obsessive-compulsive 
disorder, bulimia nervosa and borderline personality 
disorder, and remanded the increased rating claim to the RO 
for additional development.  While that claim was in remand 
status, the veteran's rating for urethritis was increased to 
40 percent disabling.  

In February 2004, the Court issued an Order vacating the 
Board's decision and remanded the issue of entitlement to 
service connection for bipolar disorder, obsessive-compulsive 
disorder, bulimia nervosa and borderline personality disorder 
to the Board for further action consistent with the joint 
motion filed by the parties.  The basis for the remand as 
argued in the joint motion was that the Board failed to 
provide adequate information to the veteran in compliance 
with VCAA, and that the veteran should be examined to obtain 
an opinion as to the etiology of any psychosis present to 
include any relationship to service in light of a private 
examiner's opinion associating the veteran's disabilities 
with service.  

In a September 2004 statement, the veteran's attorney 
disagreed with the effective date for the assignment of the 
veteran's 40 percent evaluation for urethritis.  This matter 
is referred to the RO for the appropriate action.  

The issue of entitlement to service connection for bipolar 
disorder, obsessive-compulsive disorder, bulimia nervosa and 
borderline personality disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's service-connected urethritis is shown to be 
manifested by symptoms of leaking, urinary frequency and 
urgency.  She uses 3 to 4 maxi pads a day, and does not wear 
an appliance.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
urethritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7512 (prior to February 
17, 1994) and Diagnostic Code 7512 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in May 2004, she was told what evidence was of 
record and what was needed to substantiate her claim.  She 
was also told of what evidence and information the government 
would obtain and of what she should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  



Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of her claim.  

In addition, in the May 2004 letter sent to the veteran from 
RO, the veteran was informed that she should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2004).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004). 

The Board has reviewed the entire record, and has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

Pertinent evidence of record includes VA treatment and 
examination records and private medical records including 
records associated with a Social Security Administration 
claim for disability benefits.

Private operative reports in January 1992 show that the 
veteran was treated for a small functional bladder capacity 
and obstructive irritative voiding symptoms. At that time, 
she underwent cystourethroscopy; urethral dilation; 
fulguration of inflammatory urethral polyps; excision biopsy 
of urethral meatal lesions; and hydraulic bladder dilation.  
A pathology report contains a diagnosis of urethral meatal 
lesions: benign squamous papillomas.

Subsequent private and VA clinical records in 1992 and 1993 
show complaints including dysuria, urgency and frequency.  In 
December 1993 an assessment was made of urinary tract 
infection, for which the veteran was treated with 
antibiotics.

VA examined the veteran in February 1995 for urinary tract 
urgency and frequency. The examination report noted a past 
diagnosis of interstitial cystitis.  The report noted that 
during her pregnancy in 1993 and 1994, the veteran's urgency 
and frequency was a bit worse, as it always is; but delivery 
did not seem to affect these symptoms.  The report noted that 
since 1994, the symptoms had gotten progressively worse.  The 
veteran reported that presently the symptoms were affecting 
her sleeping as she was up two to four times for both urinary 
tract reasons, and in connection with being up with her baby.  
The report noted that there have never been any stones 
manifested, or colic, or required catheter drainage.  These 
findings were based on review of private treatment records 
and history from the veteran.  A physical examination was not 
performed.  The report contains a diagnosis of urinary tract 
urgency and frequency, onset during active duty, getting 
progressively worse; the cause has been listed in the past as 
interstitial cystitis, small bladder, spastic bladder.

VA urology consult outpatient treatment records from 
September 1997 to May 1998 show that the veteran reported 
complaints that she continued to be troubled with urgent and 
frequent urination and was up a number of times at night to 
void.  In September 1997 she also complained of some very 
mild symptoms of stress incontinence, which the examiner 
noted was not actually urge incontinence.  These records also 
show complaints of nocturia, dysuria and irritative voiding 
symptoms.  In January 1998, the consulting urologist opined 
that he was afraid that the urinary symptoms were not really 
due to bladder pathology, but rather to anxiety.  In May 
1998, the consulting urologist noted that the veteran had an 
unstable bladder that derived from a combination of anxiety 
as well as an underlying idiopathic bladder instability.  

In a January 1998 statement, a private physician stated that 
the veteran had interstitial cystitis, which was affected by 
her stress level and emotional health; and which during times 
of emotional upheaval, flared as well.  

During an August 1999 VA examination, the veteran reported 
that presently her chief complaint was urinary frequency.  
Over the last year in particular she had noted a worsening of 
symptoms, and had to urinate every hour.  She reported that 
overnight she must get up at least every two hours.  She 
reported that over the course of several years, she had tried 
a multitude of medications and treatments for this with no 
real improvement.  She reported that she feels as though she 
cannot completely empty her bladder and when she does pass 
her urine, only small amounts were produced.  The stream was 
weak and she described it as dribbling. She reported that she 
had no dysuria with her urination.  She reported that she had 
had two vaginal deliveries, one in 1994 and another three 
months ago.  She reported that she had been trying to perform 
Klegel exercises postpartum but had not done so regularly.  
She noted that she had had more urinary incontinence over 
time, which occurred only with exercise or coughing.  She 
reported that she does not wear a pad daily, but did need to 
change her underwear occasionally, and that occasionally she 
leaked enough to have to change her clothes.  She reported 
that now that she had had her second child, she was noticing 
more leaking.  She reported that she changes her underwear 
anywhere from one to three times daily.  Her weight currently 
was up, although she is three months postpartum.  She denied 
any lethargy, weakness, or anorexia.

She reported that she did not have a history of chronic 
recurrent urinary tract infections, although she had been 
treated episodically for this.  The report noted that the 
veteran had had no renal colic or bladder stones, acute 
nephritis or hospitalization for urinary tract disease or any 
malignancies.  The report noted that she did not use 
intermittent or continuous catheterization and had had no 
further dilatations other than mentioned in the record review 
in the report.  Her only change in diet therapy was to try to 
push more fluids to increase the volume of her bladder, and 
she tried to avoid caffeinated foods or fluids because of 
their effects on urinary frequency.  The report noted that 
currently she was on no medication specifically for her 
bladder.  

The veteran reported that when she was able to be employed, 
she had to seek employment only where she could work near a 
bathroom.  She had to avoid certain jobs and/or ask for 
special accommodations so she could seek out a bathroom 
frequently.  She reported that she had been unable to do some 
activities that she would find enjoyable such as going on 
camping trips or driving long distances because of the need 
to stop frequently and use a restroom.  She was currently 
unemployed and was off work due to mental illness.  

On examination of the external genitalia, the examiner made 
findings that the sensory examination was intact to light 
touch.  Visual inspection found no fistulas or fissures 
present in the perineum.  The external urethral meatus was 
easily seen, and with Valsalva maneuver there was no urinary 
leak.  Limited bimanual examination was performed, and with 
Valsalva maneuver there was no palpable anterior prolapse of 
the vagina.  Posterior vaginal wall prolapse was noted with 
Valsalva maneuver.  

On diagnostic and clinical testing, urinalysis showed 1 to 2 
white blood cells, 3 to 6 red blood cells, 15 to 25 squamous 
epithelium with a few bacteria.  Dipstick was positive for a 
small amount of blood with a specific gravity of 1.020 and a 
pH of 5. BUN was 23, creatinine was 0.8, sodium was 141, 
potassium was 3.9, chloride was 109, C02 was 19, albumin was 
4.1, white count was 5,700, hemoglobin was 13.4 with a mean 
corpuscular volume of 82.9, platelet count of, 271,000.  

The August 1999 VA examination report concludes with 
diagnoses of (1) irritable bladder; (2) stress incontinence; 
and (3) postpartum obesity.

The veteran was examined by VA in May 2004.  The claims file 
was available to the examiner for review.  She complained of 
leaking, urinary frequency and urgency.  The veteran's 
history was noted and she was examined.  The examiner 
determined that the veteran did not wear an appliance and 
that she wears 3 to 4 maxi pads a day.  The assessment was 
that the veteran had urgency and frequency due to 
interstitial cystitis.  

The veteran maintains that her service-connected urethritis 
is more severe than reflected in the assigned 40 percent 
disability evaluation.  The veteran's service-connected 
urethritis is currently rated as analogous to cystitis, 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7512 
(2004).  

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system, including the criteria governing the rating of 
cystitis. See Fed. Reg. 2527 (1994); 59 Fed. Reg. 10676 
(1994); 59 Fed. Reg. 14567 (1994), as amended at 59 Fed. Reg. 
46339 (1994) (codified at 38 C.F.R. §§ 4.115a, 4.115b (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996).  

Under the previous rating criteria, severe cystitis with 
urination at intervals of 1 hour or less and a contracted 
bladder warranted a 40 percent rating.  Cystitis with 
incontinence requiring constant wearing of an appliance 
warranted a 60 percent rating.  38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).

The new rating criteria for chronic cystitis are found at 38 
C.F.R. § 4.115b, Diagnostic Code 7512 (2004).  Under that 
code, chronic cystitis will be rated as voiding dysfunction.  
The criteria for voiding dysfunction are found at 38 C.F.R. § 
4.115a (2004).  Voiding dysfunction is rated according to 
particular condition as urine leakage, urinary frequency or 
obstructed voiding.

Urine leakage or incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times a day 
warrants a 40 percent rating.  Urine leakage or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent rating.  38 C.F.R. § 4.115a (2004).

The Board notes that 38 C.F.R. § 4.115a states that 
situations in which diagnostic codes refer to specific areas 
of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.

With respect to the record prior to February 17, 1994, under 
the previous rating criteria, the record does not show 
medical evidence that warrants an increase in excess of 40 
percent.  There is nothing in the record during that time 
which showed incontinence requiring the constant wearing of 
an appliance.  On the basis of the foregoing, the Board finds 
that the record prior to February 17, 1994 does not show that 
the veteran meets the previous criteria necessary to warrant 
an evaluation in excess of 40 percent.  

Reviewing the pertinent evidence of record since February 17, 
1994, the Board concludes that the veteran's urethritis 
disorder is most appropriately evaluated on the basis of 
urinary frequency or urine leakage, as defined by 38 C.F.R. § 
4.115a. The record shows that since that time, the veteran's 
chief complaint was urinary frequency and urgency.  There is 
no evidence of the use of an appliance or the wearing of 
absorbent material which must be changed more than 4 times a 
day.  Thus, the Board finds that this symptomatology does not 
reflect the criteria required for an increase under 38 C.F.R. 
§ 4.115a for a 60 percent evaluation.  

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's service-connected urethritis 
disability.

The Board would point out that the highest available rating 
for obstructed voiding and/or urinary tract infection is 30 
percent.  Thus, consideration of the veteran's disability 
under obstructed voiding or urinary tract infection is not 
warranted. Furthermore, for urinary frequency, the veteran is 
currently receiving the highest disability rating available, 
40 percent, for a daytime voiding interval of less than one 
hour, or awakening to void 5 or more times per night. 

The Board has considered this claim in relation to 
determining whether the case warrants referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). On 
review, however, the Board finds that there is no evidence 
that the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment.  
As such the Board finds that referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



 
ORDER

An increased rating for urethritis beyond 40 percent is 
denied.



REMAND

The veteran seeks service connection for bipolar disorder, 
obsessive-compulsive disorder, bulimia nervosa and borderline 
personality disorder.  The record shows that during an April 
1981 service entrance examination, the veteran was noted to 
have weighed 147 pounds.  A Report of Medical History, dated 
in April 1981, reflects that the appellant denied having any 
recent gain or loss of weight, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble.  In July 1984, 
the veteran's percentage of body fat exceeded the standards 
and she was provided nutritional counseling and prescribed a 
diet. The service medical records show no evidence of any 
complaints, findings or diagnosis referable to any 
psychiatric disorder including those claimed here on appeal. 
During her September 1984 discharge examination, the 
veteran's weight was noted to have been 163 pounds. On a 
Report of Medical History, dated in September 1984, she 
reported a recent gain or loss of weight, but no psychiatric 
related complaints were noted. Upon examination, no pertinent 
abnormal findings were made.

The veteran underwent a VA psychiatric examination in August 
1999. The veteran related that she had had difficulty 
controlling her weight since childhood, and that during 
service, she started to use purging to help control her 
weight and continued to do so after service. 

Since her discharge from service, there are various VA and 
private medical records, and Social Security Administration 
records, reflecting treatment since, for different medical 
conditions and disorders, including treatment in the 1990's 
for psychiatric complaints.  A June 2002 private medical 
report reflects that the veteran had diagnoses of bipolar 
disorder, borderline personality disorder, a history of 
documented obsessive compulsive disorder and bulimia nervosa.  
The physician indicated that the veteran was currently in a 
depressed phase, which was moderate to severe.  He noted that 
she continued to have ongoing problems with body image issues 
and eating problems.  The physician opined that it certainly 
was as likely as not that the veteran's military service may 
have contributed to some degree to her problems, but he was 
unable to state to what degree.  The veteran argues that a VA 
examination with an opinion regarding the etiology of her 
disabilities should be conducted.  

In addition, the Board notes that during the course of this 
appeal, the VCAA was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has 
not notified the veteran of the VCAA provisions, what 
assistance VA would provide, what evidence, if any, the 
veteran should provide or readjudicate his claim pursuant to 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed. In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law. In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
must be made available to the examiner, 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be conducted.  The 
examiner should offer an opinion with 
complete rationale as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed psychiatric 
disability is related to the veteran's 
military service.   

The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full. 
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


